Honorable Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street, 2nd Floor Denver, Colorado 80203
Dear Mrs. Buchanan:
I am writing in response to your request for an attorney general's opinion on the following question:
QUESTION PRESENTED AND CONCLUSION
Whether electors entitled to sign a petition for the recall of county officials under C.R.S. 1973, 30-10-202 are registered electors or qualified electors?
     It is my opinion that qualified electors are entitled to sign a petition for the recall of county officials.
ANALYSIS
C.R.S. 1973, 30-10-202, as amended, states that the recall petition may be signed by "electors entitled to vote."  The amended language reflects the legislative response to the decision in Shroyer v. Sokol, 191 Colo. 32, 550 P.2d 309
(1976). That decision held that the previous requirement in 30-10-202 which restricted petition signing to "registered electors" was an impermissible infringement upon a constitutional right guaranteed by article XXI of the Colorado State Constitution. Further, the court stated:
     (T)his court has expressly held that an attempt to restrict the recall petition powers of the people to registered voters is constitutionally impermissible. Valdez v. Election Commission of the City and County of Denver,  184 Colo. 384, 521 P.2d 165 (1974) . . .
Shroyer, supra at 35.
SUMMARY
It is therefore clear that the state constitution requires that the language "electors entitled to vote" in C.R.S. 1973, 30-10-202 be interpreted to allow qualified electors to sign petitions for the recall of county officers.
I hope this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE ELECTIONS COUNTY OFFICERS AND EMPLOYEES
C.R.S. 1973, 30-10-202
Colo. Const. art. XXI
SECRETARY OF STATE DEPT. Elections, Div. of
Qualified electors may sign recall petitions for county officials.